                            I.INITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   LUBBOCKDIVISION

UNITED STATES OF AMERICA,
  Plairtiff,

                                                            NO. 5:19-CR-116-01-H

ANTIOINE TREAVON DAVIS (I),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE UNITED STATES MAGISTRATE JUDGE
                        CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Norice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion rhat the Reporr and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is corect, and it is

hereby accepted by the Court. Accordingly, the Coun accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED,

         Dated December     S ,20t9



                                            JAM           EY HENDRIX
                                            UN      D STATES DISTRICT ruDGE
